NO. 07-99-0223-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                 AUGUST 30, 1999
                         ______________________________

                                    BRIAN MILLSAP,

                                                        Appellant

                                            V.

                              SHOW TRUCKS USA, INC.,

                                               Appellee
                       _________________________________

            FROM THE 86TH DISTRICT COURT OF KAUFMAN COUNTY;

                NO. 53435; HON. GLEN M. ASHWORTH, PRESIDING
                       _______________________________

BOYD, C.J., and QUINN and REAVIS, JJ.

      Following appellant’s failure to timely file a brief in this cause, we notified him on

July 21, 1999 that his appeal would be dismissed, pursuant to Texas Rule of Appellate

Procedure 42.3, unless he responded within ten days and showed good cause for

continuing the appeal. Because of a clerical error in the July 21 notice, we again notified

appellant to show good cause as to why the appeal should not be dismissed. Appellant’s
response was due August 13, 1999. To date, appellant has failed to respond. We

accordingly dismiss this appeal for want of prosecution pursuant to Texas Rules of

Appellate Procedure 38.8(a)(1) and 42.3(b) and (c).



                                              Brian Quinn
                                                 Justice


Do not publish.